IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HARRISBURG INVESTORS GENERAL                 : No. 504 MAL 2019
PARTNER, LLC T/A HARRISBURG MALL             :
LIMITED PARTNERSHIP,                         :
                                             : Petition for Allowance of Appeal
                   Respondent                : from the Order of the Superior Court
                                             :
                                             :
             v.                              :
                                             :
                                             :
PIZZA ZONE, LLC, D/B/A PIZZA ZONE,           :
MOHAMED ELBAYOUMY AND RASH                   :
ELNAGGAR,                                    :
                                             :
                   Petitioners               :


                                     ORDER



PER CURIAM

     AND NOW, this 5th day of February, 2020, the Petition for Allowance of Appeal is

DENIED.